Citation Nr: 0213641	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  99-23 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from December 1983 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal. 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the veteran requested a hearing 
before a Decision Review Officer at the RO.  The veteran was 
scheduled for the requested hearing in February 2000 and 
again in October 2000, but on both occasions requested that 
the hearings be canceled.  The record reflects that later in 
October 2000, he requested that the hearing be rescheduled.  
The RO did not reschedule the hearing.  

The Board has determined that the evidence and information 
currently of record supports a complete grant of the benefit 
sought on appeal.  Therefore, no further development is 
required to comply with the VCAA or the implementing 
regulations.  In addition a remand to afford the veteran 
another opportunity to appear for a hearing before a Decision 
Review Officer would only further delay resolution of the 
veteran's claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claim.


FINDING OF FACT

The veteran has PTSD due, at least in part, to a service 
stressor which has been corroborated by credible evidence.  


CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Analysis

In April 1998 the veteran filed a claim for service 
connection for PTSD.  In a May 1998 statement the veteran 
identified the service stressors he believes to be 
responsible for his development of PTSD.  He reported that 
during active service a friend had died when his parachute 
had failed to open and the veteran had helped to find the 
body.  This was so emotionally disturbing that the veteran 
had begun drinking to numb himself and he had had nightmares 
and various emotional problems.  On another occasion he had 
seen a person die in a vehicular accident and on yet another 
occasion he had been required to clean up wreckage of a plane 
crash, including the bodies of those who died.  As a result 
of these occurrences, he began to use drugs and alcohol.  

VA medical records document treatment for polysubstance 
abuse.  In addition, they reflect that the impressions in 
1997 included symptoms of PTSD and that PTSD was initially 
diagnosed in 1998.

In July 1999, the veteran was afforded a VA fee-basis 
psychiatric examination.  He related the stressors described 
above.  After a mental status examination the diagnosis was 
PTSD.  It was noted that he presented with objective and 
subjective findings suggestive of PTSD.  

In May 1999 the RO requested stressor verification from the 
United States Armed Service Center for Research of Unit 
Records (USASCRUR), attaching a copy of the veteran's May 
1998 letter.  In June 2000 the USASCRUR responded, enclosing 
a copy of a Casualty Report indicating that in June 1984 a 
serviceman with the same last name as the one identified by 
the veteran died of injuries received while participating in 
a parachute jump.  The veteran's service personnel records 
reveal that both men were in the same unit and at the same 
station at the same time.  

Although the record reflects that the veteran did not 
correctly identify the first name of the person who died in 
the June 1984 incident and the RO has questioned the 
veteran's credibility on this basis, the veteran has 
responded by essentially indicating that last names rather 
than first names were used when he was in the service.  The 
Board has not found the veteran's failure to properly 
identify the first name to be a matter of significance given 
the other details given in his statement and the 
corroborating evidence of record.  Since the record contains 
ample medical evidence of PTSD and the diagnosis of PTSD on 
the official examination in July 1999 was predicated, at 
least in part, on a corroborated stressor, the veteran has 
met the requirements for a grant of service connection for 
PTSD under the former and current criteria.  


ORDER

Service connection for PTSD is granted.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

